tcmemo_2006_59 united_states tax_court henry nino petitioner v commissioner of internal revenue respondent docket no filed date henry nino pro_se timothy s murphy for respondent memorandum opinion laro judge this case is before the court on respondent’s motion to dismiss for failure to state a claim upon which relief can be granted petitioner did not file federal_income_tax returns for or respondent prepared a form 4549a income_tax examination changes and issued to petitioner a notice_of_deficiency dated date that determined the following deficiencies in petitioner’s federal_income_tax and additions to tax additions to tax_year deficiency sec_6651 sec_6651 sec_6654 dollar_figure big_number big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure petitioner while residing in northville michigan timely petitioned this court in his petition petitioner claimed that respondent’s determination was based on the following errors the commissioner’s examiner revenue_officer and technical services was unable and or unwilling to properly execute its collection activities as is statutorily annotated in agency law as herein stated a the paper work reduction act as is statutorily implemented by the agency in title_26 code of federal regulation part the revenue_officer failed to lawfully b execute its collection activity prescribed in title_26 cfr part technical services failed to lawfully c authenticate the letter do in accordance to its legal responsibility and chose to issue a non statutory_notice_of_deficiency in contravention to title_26 cfr part c neither the examiner and or technical services d have a lawfully executed a legal collection activity in compliance to title_26 usca chapter subchapter_b section references are to the applicable versions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure petitioner relied on the following as the basis of his case a the examiner who is the revenue_officer moved a collection activity in violation to title_26 cfr part b the technical services officer knows and or should have known that a non statutory collection activity is demonstrative of an inappropriate collection activity title_26 of usca chapter subchapter_d the examiner’s tax payer delinquency investigation c substantiates it has moved an inappropriate collection activity that stands in contradistinction to the paper work reduction act title_26 cfr part d the technical services territory manager is attempting to perfect an inappropriate collection action as it is unwilling and or unable to produce a lawfully filed and or legally executed tax_return title_26 usca chapter subchapter_a respondent filed a motion to dismiss the case for failure to state a claim upon which relief can be granted on date the court ordered petitioner to file an amended petition in which petitioner sets forth with specificity each error petitioner alleges was made by respondent in the determination of the deficiency and additions to tax and separate statements of every fact upon which petitioner bases the assignment of errors on date petitioner filed with this court an amended petition in which he listed the following assignments of error of respondent the respondent failed to substantiate a lawful a collection of information for the issuance of statutory_notice_of_deficiency the respondent has not lawfully substantiated its b collection of information in accordance to the paperwork reduction act annotated specifically by the secretary in title_26 cfr part b in compliance to title usca sec_3501 et seq the respondent is attempting to use a non c statutory_notice_of_deficiency to accrue an assessment without a lawful collection of information in violation to the paperwork reduction act which stipulates the statutory provisions for an agency’s collection of information the respondent’s internal_revenue_manual d specifically states a substitute for return is not a valid collection of information as said manual stipulates this substitute for return is an invalid return which is why the respondent is unable to produce a lawfully signed tax_return executed and legally the respondent is statutorily empowered to collect e information in accordance to law not to create fictitious presentments in violation to the law authorizing information collection requests and collection of information for determining legal assessments the respondent issued a non statutory notice of f deficiency and wavier to obfuscate its statutory failure to lawfully execute an information collection request for the legal collection of information in accordance to the procedural rules annotated by the secretary in title_26 cfr part c petitioner relied on the following as the basis of his case in his amended petition the letter do is a deliberated attempt by the a respondent to suppress its evidentiary failure to execute an information collection request in compliance to securing the collection of information to substantiate its issuance of a notice_of_deficiency which is self evident as it forthwith issued as a non statutory_notice_of_deficiency and waiver presented as this letter do the respondent has no lawful evidence to b substantiate its issuance of a statutory_notice_of_deficiency in compliance to law as specified by the secretary in title_26 crf part c and the federal rules of evidence as expressed in court rule the respondent has issued a non statutory letter c do to fraudulently induce the petitioner to secure re-determination of a non existent notice_of_deficiency the respondent has not lawfully determined a legal d assessment substantiating an issuance of a notice_of_deficiency in accordance to its administrative rules and regulations it has chosen to issue a non statutory_notice_of_deficiency and waiver as this letter do purporting to be the respondent’s day letter following the filing of petitioner’s amended petition respondent filed a supplement to his motion to dismiss for failure to state a claim upon which relief can be granted respondent reiterated in his supplement that petitioner has still failed to state a claim upon which relief can be granted petitioner has filed a response to respondent’s motion rule b requires that a petition filed in this court contain clear and concise assignments of each and every error that the petitioning taxpayer alleges to have been committed by the commissioner in the determination of any deficiency addition_to_tax or penalty in dispute rule b further requires that the petition shall contain clear and concise lettered statements of the facts on which the taxpayer bases the assignments of error see 123_tc_213 78_tc_646 any issue not raised in the pleadings is deemed to be conceded see rule b funk v commissioner supra further the failure of a party to plead or otherwise proceed as provided in the court’s rules may be grounds for the court to hold such party in default either on the motion of another party or on the initiative of the court see rule a meeker v commissioner tcmemo_2005_146 ward v commissioner tcmemo_2002_147 the court also may dismiss a case and enter a decision against a taxpayer for the failure properly to prosecute or to comply with the rules of this court see rule b meeker v commissioner supra ward v commissioner supra we agree with respondent that petitioner has failed to state a claim upon which relief can be granted see funk v commissioner supra pincite meeker v commissioner supra petitioner has failed to present the court with a petition containing clear and concise assignments of error that petitioner alleges the commissioner has committed in the determination of the deficiency or the additions related thereto petitioner has likewise failed to include in his petition clear and concise statements of the facts on which he bases his assignments of error rather than making factual claims of error petitioner argues only frivolous conclusions the petition neither conforms to this court’s rules_of_practice and procedure nor states a claim upon which relief can be based due to the absence from the petition of specific justiciable allegations of error and of supporting facts this court shall grant respondent’s motion see funk v commissioner supra sec_6673 authorizes this court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer's position in such proceeding is frivolous or groundless the court has considered imposing sanctions on petitioner under sec_6673 but declines to do so at this time with this in mind we note that petitioner is now on notice that he may be liable for sanctions if he continues to make frivolous arguments and maintain proceedings before this court for the purpose of delay accordingly we shall dismiss petitioner’s case and enter a decision sustaining respondent’s determinations contained in the notice_of_deficiency dated date see sec_7459 to reflect the foregoing an appropriate order of dismissal and decision will be entered for respondent
